               Case 6:20-cv-00484-ADA Document 4 Filed 06/02/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

OPTIC153 LLC,

                  Plaintiff,

                                                       Civil Action No. 6:20-cv-484

          v.
                                                       JURY TRIAL DEMANDED
VERIZON COMMUNICATIONS, INC.,
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS, VERIZON BUSINESS
NETWORK SERVICES, INC., AND
VERIZON SERVICES CORP.,

                  Defendants.




                               CORPORATE DISCLOSURE STATEMENT

          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Optic153 LLC is a

wholly owned subsidiary of Equitable IP Corporation, a Nevada Corporation with more than 10

shareholders, none of which are public companies owning ten percent or more of Equitable IP’s

stocks.

Dated: June 2, 2020                            /s/ Alex Chan
                                               Timothy Devlin (Bar No. 4241)
                                               Alex Chan (Bar No. 24108051)
                                               DEVLIN LAW FIRM LLC
                                               1526 Gilpin Avenue
                                               Wilmington, DE 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251
                                               tdevlin@devlinlawfirm.com
                                               achan@devlinlawfirm.com

                                               Attorneys for Plaintiff,
                                               Optic153 LLC.
          Case 6:20-cv-00484-ADA Document 4 Filed 06/02/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notification of such filing to all counsel of

record in the above-referenced matter.

Dated: June 2, 2020                           /s/ Alex Chan
                                              Alex Chan




                                                 2
